Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Husband and wife, § 234*—when wife entitled to allowance of temporary alimony and solicitor's fees. Wife apparently suing for separate maintenance in good faith is entitled to temporary alimony and attorney’s fees, notwithstanding husband’s answer charges her with adultery, since the time for determining such issue is upon trial to the merits. 3. Appeal and ebbob, § 1357*—when amount allowed as temporary alimony not an atuse of discretion. Claim of husband that most of his property produces no income, held not to warrant Appellate Court in interfering with discretion of chancellor as to amount allowed for temporary alimony.